People v Martin (2015 NY Slip Op 01290)





People v Martin


2015 NY Slip Op 01290


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2003-05730
 (Ind. No. 684/02)

[*1]The People of the State of New York, respondent, 
vLouis Martin, appellant.


Louis Martin, Collins, N.Y., appellant pro se.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Robert A. Schwartz and Joseph Mogelnicki of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 11, 2006 (People v Martin, 28 AD3d 583), affirming a judgment of the County Court, Nassau County, rendered June 13, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., HALL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court